TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00598-CV





In the Matter of J. A. M.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-22866, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        In April 2004, J.A.M. filed his notice of appeal from the trial court’s February 2004
order adjudicating him delinquent and placing him on probation.  In May, appellant’s trial counsel
withdrew from the case and a new attorney was appointed to represent him.  In January 2005, this
Court notified appellant that his brief was overdue.  In February, appellate counsel responded that
appellant had absconded after being placed on probation and that, after a hearing, the trial court
“ruled that due to [appellant’s] absconder status, he was not entitled to a court appointed attorney.” 
Counsel said that at the hearing, she “was withdrawn from the case.”  Appellate counsel also stated
that she had not heard from appellant or his family since.  In March, a trial court clerk informed this
Court that appellant had been rearrested for probation violations in mid-February and that a hearing
was set for March 23.  In May, this Court again contacted appellate counsel, asking if appellant
intended to pursue the appeal.  Counsel responded, informing this Court that appellant had an
upcoming court date in late June and was being represented by the Juvenile Public Defender’s
Office.  Counsel suggested that dismissal of this appeal might be appropriate.
                        Because it was unclear whether appellant wished to continue his appeal or even
understood that the appeal was pending, we abated the case in July 2005 and remanded it to the trial
court to determine whether appellant wished to pursue the appeal.  This Court has since been notified
that appellant and his mother do not wish to pursue the appeal.  We therefore dismiss the appeal in
accordance with appellant’s wishes.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   September 2, 2005